Citation Nr: 0117812	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits, 
including on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from March 1971 to April 1972.

In March 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's claim for nonservice-connected pension benefits-
including on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(2).  He appealed the RO's decision to 
the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran, who was born in October 1951, served on 
active duty in the military during the Vietnam War, from 
March 1971 to April 1972.

2.  He only has an 8th grade education but has prior work 
experience as a wrecker driver and automobile mechanic.

3.  He currently has a 10 percent rating for arthritis in his 
right knee, a 10 percent rating for hypertension, and a 
noncompensable rating of 0 percent for tendonitis in his 
right ankle and foot-for a combined 20 percent rating; all 
of his other supposed disabilities either completely have 
resolved or were ruled out after further clinical evaluation 
and workup or are of no clinical significance, even by his 
own admission.

4.  The severity of his disabilities, his level of education, 
his prior work experience, and his age, do not preclude him 
from securing and maintaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria have not been met for nonservice-connected 
pension benefits.  38 C.F.R. §§ 3.321, 3.340, 3.342, 4.16, 
4.17, 4.19, 4.25 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is permanently and totally 
disabled, and therefore entitled to nonservice-connected 
pension benefits, because of the severity of the arthritis 
and tendonitis in his knees, ankles, and feet, and due to his 
hypertension.

Generally speaking, total disability will be considered to 
exist when there is present any impairment of mind or body 
that is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent, but total ratings 
usually will not be assigned for temporary exacerbations or 
acute infectious diseases-except where specifically 
prescribed by the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for pension purposes may be assigned, nonetheless, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.342, 4.16, 4.17.  Also, in 
exceptional circumstances, when the veteran does not even 
meet the aforementioned percentage requirements, a total 
rating still may be assigned on an extra-schedular basis-if 
he is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran's advancing age may be considered in determining 
whether he is permanently and totally disabled (i.e., 
unemployable) for pension purposes.  38 C.F.R. § 4.19.  And 
"marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.17(a); see also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Other factors to be considered in determining whether the 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  And in 
determining whether the veteran is entitled to nonservice-
connected pension benefits (unlike in cases involving claims 
for compensation benefits), VA must consider the severity of 
all of the veteran's disabilities, as they may adversely 
affect his ability to work, regardless of whether they are 
service connected.  38 C.F.R. §§ 3.342, 4.17, 4.19; cf. 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While neither the United States Code (U.S.C.) nor the Code of 
Federal Regulations (C.F.R.) contains a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."

When examined in a VA outpatient clinic in July 1998, the 
veteran said that he had been experiencing pain, a burning 
sensation, and swelling in his right knee.  He also said that 
he had a history of tendonitis in his right ankle.  But he 
went on to acknowledge that, although the pain in his right 
knee was "bad" 4 months earlier, the medication (Naprosyn) 
prescribed by his doctors had "helped" to alleviate it.  He 
also indicated that his doctors had treated the tendonitis in 
his right ankle with Naprosyn.  And during the objective 
clinical portion of that evaluation, he had normal pulses and 
reflexes in his lower extremities.  Furthermore, although X-
rays of his right knee indicated that he had retained gunshot 
fragments, there still was only evidence of "relatively 
mild" degenerative arthritis.  His blood pressure 
was elevated (measuring 173/107).  But although he had a 
nonspecific T-wave abnormality during an electrocardiogram 
(ECG/EKG) monitoring of his heart, and chest X-ray evidence 
of poor depth of inspiration and nonspecific mild-to-moderate 
central interstitial lung disease, additional follow-up X-
rays taken of his chest about 3 months later, in October 
1998, for further clinical evaluation and workup of his 
recent bronchitis, inspiratory wheezing, and a productive 
cough, showed "no significant change with no acute 
disease."  His lungs also were described as "ok" when 
later examined in the VA outpatient clinic in January 1999, 
despite the indications that he probably had been 
experiencing some sinusitis and some pharyngitis (as 
evidenced by his large tonsils).

When more recently examined by VA for pension purposes in 
February 2000, the veteran said that he had continued to 
experience progressively increasing pain in his feet since 
his discharge from the military.  He also said that the pain 
in his feet and lower leg, which is primarily on the lateral 
side of his right foot and ankle and occasionally in the area 
of the insertion of his Achilles tendon, limit his ability to 
work, and that he can barely read and write, which also 
limits him in the type of work that he can do.  (He made 
those very same allegations in his April 2001 substantive 
appeal, on VA Form 9, stating that he is unable to do any 
prolonged standing because of the level of discomfort that it 
causes, which in turn prevents him from working in any 
physically demanding jobs, and that his limited education 
(only going to the 8th grade) also precludes him from even 
working in more sedentary jobs because he simply does not 
have the necessary mental capacity.)

During the objective clinical portion of the February 2000 VA 
examination, however, the findings did not fully support his 
allegations.  In fact, the vast majority of the clinical 
findings were completely unremarkable or, even worst case 
scenario, were no more than minimal.  And of particular 
significance, he did not have any signs of chest pain, 
dyspnea (shortness of breath), or skipped beats of his heart.  
He also had a normal musculoskeletal examination of his lower 
extremities, which included his right knee, ankle, and foot.  
The ankle joints and tendons, and the skin of both of his 
lower legs, feet, and ankles were normal and nontender.  The 
joints also were freely moveable and had normal range of 
motion.  He also had a normal posture and gait, and there 
were absolutely no signs of tenderness, redness, or swelling 
of any of the tendons in his ankle.  And on neurologic 
examination, he had normal muscle strength, coordination, and 
sensation, and his Babinski, Romberg, and cranial nerves all 
were normal, as well.  Furthermore, his chest was clear to 
auscultation and percussion, and his heart had a normal sinus 
rhythm-showing no evidence whatsoever of murmurs, slits, 
gallops or clicks.  Moreover, all of his pulses were palpable 
and equal.  And when assessing the overall status of the 
veteran's health, the examining VA physician indicated that 
his essential hypertension was being effectively 
"controlled" by his medication.

Indeed, the other medical evidence of record concerning the 
treatment the veteran has received in the VA outpatient 
clinic on the various occasions since July 1998 shows a 
continual decline in the level of his blood pressure as a 
result of his medication (Fosinopril and Verapamil).  
Although his blood pressure was 173/107 (systolic/diastolic) 
when initially examined in the VA outpatient clinic in July 
1998, it was 164/93 when subsequently seen in the outpatient 
clinic only about 1 month later, in August 1998.  And it was 
even less, 138/75, when examined in the VA outpatient clinic 
in October 1998, and about the same, 139/77, when examined in 
the VA outpatient clinic in January 1999.  Plus, it again was 
well within normal limits on all of the occasions that it was 
measured during his February 2000 VA pension examination; his 
blood pressure readings were 127/78, 116/81, and 135/83, and 
the VA examiner expressly indicated that the veteran did not 
have any symptoms referable to his hypertension, nor did he 
have any reaction to his medication-except for a slightly 
persistent hackie cough, without production of phlegm or 
dyspnea, which may be due to an ace inhibitor that he is on 
for his blood pressure.  So as correctly determined by the 
RO, his hypertension is no more than 10 percent disabling 
according to the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101, because his diastolic pressure, for the most part, 
even has been less than the 90mm or greater maximum threshold 
for normal blood pressure and his systolic pressure, also for 
the most part, has been less than the 160mm or greater 
maximum threshold.

The other pertinent diagnosis during the February 2000 VA 
pension examination was episodic chronic tendonitis.  But the 
VA examiner indicated that his diagnosis of that condition 
was by history only-insofar as it was based on a diagnosis 
that earlier had been made in the course of the veteran 
receiving treatment in the VA outpatient clinic.  When, in 
actuality, the tendonitis was not currently active at the 
time of the February 2000 evaluation.  So although the 
veteran experiences recurring ("chronic") tendonitis in his 
right ankle and foot, it nevertheless is only on an 
occasional ("episodic") basis-with his symptoms waxing and 
waning and does not cause more than very minimal actual 
functional impairment.  Consequently, this is not a 
compensable disability if judged by the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (for limitation of motion in 
the ankle), or Code 5277 (for weakness in the foot).  And the 
RO indicated as much in the March 2001 Statement of the Case 
(SOC), although not earlier listing this as one of the 
veteran's disabilities when deciding his claim in March 2000.

The essentially negative clinical findings concerning the 
right ankle and foot also preclude the assignment of a 
compensable rating under any of the other potentially 
applicable diagnostic codes, including Codes 5270 and 5272 
(for ankylosis, which means complete immobility of the ankle 
joint in a fixed position-either favorable or unfavorable).  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  To the 
contrary, by all objective clinical indications, including 
the results of his February 2000 VA pension examination, the 
veteran either has completely normal or at least essentially 
normal range of motion in his right ankle and foot, despite 
his tendonitis.  See 38 C.F.R. § 4.71, Plate II, for what VA 
considers to be normal range of motion on dorsiflexion and 
plantar flexion of the ankle.

Concerning the veteran's right knee, although he has 
arthritis, it is no more than "relatively mild."  See the 
report of the X-rays taken in July 1998.  And just as in the 
case of his right ankle and foot, he had "normal" range of 
motion in his knee when examined by VA for pension purposes 
in February 2000.  And that was true even fully acknowledging 
the extent of his pain attributable to the arthritis, 
including during and after prolonged standing.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  So that, in turn, would not warrant a rating 
higher than 10 percent under 38 C.F.R. § 4.71a, Code 5003 
(for the arthritis, itself), or Codes 5260 (for any 
associated limitation of flexion) and 5261 (for any 
associated limitation of extension).  See also 38 C.F.R. 
§ 4.71, Plate II, for what VA considers to be normal range of 
motion on flexion and extension of the knee.  The veteran 
also is not otherwise shown to be entitled to a rating higher 
than 10 percent under any other potentially applicable 
diagnostic codes, including Codes 5256 (for ankylosis) and 
5257 (for other knee impairment-to include recurrent 
subluxation or lateral instability) because none of those 
symptoms have been shown by the objective medical evidence of 
record.  Complaints, alone, will not suffice.  And to the 
extent that he experiences pain, weakness, and premature 
fatigability of his right knee and ankle during prolonged 
standing, his current 10 percent rating adequately 
compensates him for this-particularly since there are times 
when he does not have any manifestation of his symptoms, at 
all (as evidenced by his February 2000 VA pension 
examination), and even when he does experience these symptoms 
they are not shown to be more than slightly disabling from a 
functional standpoint.  See DeLuca, supra.

There also have been passing references to various other 
conditions in the course of the veteran being examined and 
treated by VA since July 1998.  Those conditions include the 
abnormal EKG T-wave heart-related findings noted in July 
1998; the possibility of interstitial lung disease also noted 
in July 1998, and later in October 1998-manifested by a then 
recent bout of bronchitis, inspiratory wheezing, and a 
productive cough; a history of esophagitis, also noted in 
July 1998; and signs of some sinusitis and pharyngitis that 
were noted in January 1999.  But all of those conditions 
either were temporary exacerbations or acute infectious 
diseases, which since have resolved or been ruled out by way 
of further clinical evaluation and workup, or even if still 
occurring, as in the case of the cough, are of only minimal 
clinical significance.  The VA physician who examined 
the veteran in February 2000 confirmed this, indicating that 
even the cough was no longer productive or associated with 
any dyspnea.  And he also described it as only "slightly 
persistent" and a mere side-effect of the medication the 
veteran takes for his hypertension-which, as alluded to 
earlier, has proved to be very beneficial in drastically 
reducing his blood pressure level.  Also, of equal or even 
greater significance, even the veteran, himself, only list 
his arthritis, tendonitis, and hypertension as the reasons 
that he believes he is entitled to nonservice-connected 
pension benefits.  So that is an acknowledgment on his part, 
in and of itself, that those additional conditions have no 
bearing in this appeal.  This, in turn, means that it is not 
necessary to remand this case to the RO to rate all of those 
additional conditions.  See, e.g., Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.)  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (... remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided.)

Since the veteran only has a 10 percent rating for the 
degenerative joint disease (i.e., arthritis) in his right 
knee, a 10 percent rating for his hypertension, and a 
noncompensable rating of 0 percent for the tendonitis in his 
right ankle and foot, for a combined 20 percent rating (see 
38 C.F.R. § 4.25), he does not satisfy the threshold minimum 
rating requirements of 38 C.F.R. §§ 4.16 and 4.17 for 
nonservice-connected pension benefits.  However, as indicated 
earlier, even when this is the case, there remains for 
consideration the issue of whether he is entitled to these 
benefits on an extra-schedular basis-pursuant to 38 C.F.R. 
§ 3.321(b)(2).  And this, in turn, involves considering 
whether he is unemployable due to his disabilities as 
determined by both an "objective" ("average person") and 
"subjective" (the veteran, in particular) standard.  See 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

The veteran was born in October 1951, which means that he is 
not quite 50 years old and still several years shy of the 
traditional age of retirement.  But by all indications, he 
only went to the 8th grade in school, so he has very 
limited formal education.  And although he reportedly last 
worked in 1994, as a wrecker driver, he alleged in his April 
2001 substantive appeal that he could not "do the wrecker 
job very well because [he] could not read street markers 
and/or read a map."  So he believes that his career options 
are severely limited, either because he does not have the 
physical means to do labor-intensive jobs such as the 
mechanic-type work of fixing cars that he is accustomed to 
doing, although never formally trained in this, or even the 
intellectual capacity to satisfactorily perform a less 
physically demanding, more sedentary job such as the wrecker 
driver.  And he says this is tantamount to an inescapable 
dilemma wherein he is destined to fail either way, even if 
given an opportunity to work.

The fact remains, however, that the veteran is not shown to 
be as physically disabled as he alleges, even acknowledging 
his intellectual shortcomings.  That is to say, although he 
claims that he cannot stand on his feet for any significant 
period of time, the objective clinical findings of record 
indicate otherwise-or at least show that he can stand 
considerably longer than he contends.  And merely because he 
is having difficulty obtaining other employment and, as a 
result, continues to be unemployed, is not enough to conclude 
that he necessarily is unemployable-either if judged by the 
objective or subjective standard.  Cf. Van Hoose v. Brown, 
4 et. App. 361, 363 (1993).  This is not meant to suggest, or 
even imply, that he will have an easy time obtaining 
employment that is substantially gainful, but he also must 
bear in mind that, even considering the equities that abound 
here, when all is said and done, he still must satisfy the 
legal requirements for obtaining VA pension benefits.  And 
since he does not even meet the threshold minimum rating 
requirements, his burden of proof in showing his entitlement 
to these benefits on the very limited and exceptional extra-
schedular basis is even greater than would normally be the 
case.


Lastly, in denying this claim, the Board realizes that on 
November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).  
This law rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, requiring that VA provide additional 
assistance to a veteran in developing all facts and evidence 
pertinent to claims for benefits under Title 38 of the United 
States Code.  However, although, in this particular instance, 
the RO did not readjudicate the veteran's claim subsequent to 
the enactment of the VCAA, the RO provided him proper notice 
of it in the March 2001 Statement of the Case (SOC).  Indeed, 
the RO provided an extremely detailed explanation of the VCAA 
and all that it entails insofar as VA's responsibility of 
assisting the veteran in developing his claim and notifying 
him of the type of evidence necessary to substantiate his 
allegations, but also his various responsibilities as a 
claimant, too.  Moreover, the RO has given him ample 
opportunity during the months since to identify or personally 
submit additional medical or other evidence showing that he 
is entitled to nonservice-connected pension benefits.  
Therefore, the RO has made reasonable efforts to obtain all 
of the evidence that is relevant to this appeal, 
and the veteran is not prejudiced by the Board going ahead 
and deciding his claim, without initial RO adjudication after 
enactment of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The claim for nonservice-connected pension benefits is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

